WOLFE, Justice.
I concur.
I call attention, however, to the fact that the first sen*562tence of section 15 — 7—20, U. C. A. 1943, reads: “Whenever the board of commissioners or city council of any city * * * shall contemplate making any new improvement to be paid for out of the general funds of the city or town, such governing body shall cause plans and specifications for, and an estimate of the cost of, such improvement to be made.” (Italics added.) Here it would appear that it was contemplated that the improvement be paid for out of bonds to be sold, albeit the general funds, by the inclusion of a proper levy, might be called upon to pay these bonds, or the general funds might at some time be constituted to include money raised by a levy designed to pay for part or all of the improvements if the bonds failed in part or wholly to raise money sufficient to pay for the improvements.
In this case, the parties by their pleadings admitted the application of Section 15 — 7—20, and since the application of that statute results in providing a measure along which to lay the amount of the bids, it is a safeguarding provision. Being such, I am willing to accept an interpretation which applies the section rather than one which holds it inapplicable. I therefore concur.